Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 1 of 14




               EXHIBIT
                 H
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 2 of 14



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


  ILLOOMINATE MEDIA, INC., et al.           )
                                            )     Case No. 19-cv-81179-RAR
                                            )
        Plaintiffs,                         )
                                            )
  v.                                        )
                                            )
  CAIR FOUNDATION, INC., et al.             )
                                            )
                                            )
                                            )
        Defendants.                         )
  ______________________________________________________________________________

                      DECLARATION OF DARREN SPIELMAN FOR
                              ATTORNEY'S FEES AND COSTS


        I, Darren Spielman, Esq., make the following declaration based on personal knowledge:

        1. I am an attorney at law, licensed to practice before the Courts of the State of Florida

           and the U.S. District Court, Southern and Middle Districts of Florida.

        2. I am a partner with the law firm The Concept Law Group, P.A. and was a partner

           with the former law firm Kain Spielman, P.A., who merged with The Concept Law

           Group. (Collectively herein “CLG” )

        3. I have been practicing law for 15 years with a focus on intellectual property, first

           amendment and computer law related topics, including civil litigation in all these

           areas.

        4. I have been a long standing member the Intellectual Property Committee (and current

           officer on this committee), the Computer Law Committee and the Electronic

           Discovery and Digital Evidence Committee (including past chair of this committee)

                                                 1
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 3 of 14




            of the Business Law Section of the Florida Bar. I am a current officer of the Board for

            the Broward Chapter of the Federal Bar Association.

        5. I personally performed legal services on behalf of the Defendant CAIR Florida, Inc.

            in this action pursuant to an Engagement Agreement which included a reduced hour

            rate charge for our services.

        6. The invoices attached hereto (partially redacted) accurately list my billed time

            charges ("DS" or “D. Spielman”) for this matter and costs for this matter.

        7. CLG has performed legal services in this action which include, but are not limited to

            the following: (i) Review of documents from client; (ii) Communications and strategy

            with client and with Co-defense Counsel; (iii) Legal Research; (iv) Drafting appellate

            brief; (v) Review of pleadings.

        8. I spent a total of 19.65 hours covering $6,463.75 in this action in connection with the

            CAIR Florida, Inc. Defendant, at a reduced hourly rate of $300.00 per hour through

            Kain Spielman, P.A. during the district court proceedings and $325.00/hr through

            Kain Spielman, P.A. for the appeal, and $300 per hour through CLG for all matters

            including those seeking these attorney’s fees (See Composite Exhibit A, attached).

        9. There are entries on the CLG timesheets that incorrectly list the full regular rate of

            $425 per hour, but were adjusted and credited as shown in the attachments as well.

        I declare, under penalty of perjury, that the foregoing is true and correct. Executed on this

  March 11, 2021.

                                                      /s/Darren Spielman
                                                              Darren Spielman
                                                              Florida Bar No. 010868


                                                  2
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 4 of 14
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 5 of 14
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 6 of 14
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 7 of 14
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 8 of 14
Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 9 of 14
 Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 10 of 14
3/8/2021                                       The Concept Law Group, P.A.
2:08 PM                                          Slip Listing per Reference                     Page       1


                                                     Selection Criteria

Clie.Selection            Include: CAIR Florida 5347-0001




Slip ID                                            Timekeeper
  Dates and Time                                   Activity
  Status                                           Client
  Description                                      Reference                   Units    Rate    Slip Value
Nickname 1: APP Lit Case # 19-14741
69271                 TIME                       D. Spielman                   0.40    425.00      170.00
  4/17/2020                                      Litigation
  Billed                                         CAIR Florida 5347-0001
                                                 APP Lit Case # 19-147
 Receipt and review of Order from Court regarding continuation of
 proceedings through the Court and reporting to client

69547                  TIME                       D. Spielman                  0.70    425.00      297.50
  5/5/2020                                        Telephone call
  Billed                                          CAIR Florida 5347-0001
                                                  APP Lit Case # 19-147
 Telephone call for mediation with 11th circuit mediator; prepare for
 mediation and E-mail to O. Saleh about mediaiton

70375                  TIME                     D. Spielman                    0.20    425.00          85.00
  5/29/2020                                     Receipt and review
  Billed                                        CAIR Florida 5347-0001
                                                APP Lit Case # 19-147
 Receipt and review Order extending time for Loomer to file Appeal Brief
 and reporting same to client

72054                  TIME                      D. Spielman                   0.20    425.00          85.00
  7/13/2020                                      Receipt and review
  Billed                                         CAIR Florida 5347-0001
                                                 APP Lit Case # 19-147
 Receipt and review of additional telephone approved order of extension of
 time for Loomer to file an Appeal Brief

72433                  TIME                        D. Spielman                 1.30    300.00      390.00
  7/24/2020                                        Receipt and review
  Billed                                           CAIR Florida 5347-0001
                                                   APP Lit Case # 19-147
 Receipt and review of Loomers Initial Brief

73827                  TIME                         D. Spielman                2.10    425.00      892.50
  8/24/2020                                         Review/analyze
  Billed                                            CAIR Florida 5347-0001
                                                    APP Lit Case # 19-147
 Review/Analyze first draft of Joint Appellees brief including redline notes
 and email communications with Joint Defense Counsel
 Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 11 of 14
3/8/2021                                      The Concept Law Group, P.A.
2:08 PM                                         Slip Listing per Reference                      Page       2


Slip ID                                             Timekeeper
  Dates and Time                                    Activity
  Status                                            Client
  Description                                       Reference                  Units     Rate   Slip Value
73857                  TIME                         D. Spielman                 0.40   425.00       170.00
  8/25/2020                                         Review/analyze
  Billed                                            CAIR Florida 5347-0001
                                                    APP Lit Case # 19-147
 Review/Analyze first draft of Joint Appellees brief including redline notes
 and email communications with Joint Defense Counsel

74125                  TIME                   D. Spielman                      0.40    425.00      170.00
  9/1/2020                                    1 Telephone Conferenc
  Billed                                      CAIR Florida 5347-0001
                                              APP Lit Case # 19-147
 Telephone conference with co-counsel J. Sadowsky regarding appellate
 brief

78337                  TIME                        D. Spielman                 0.50    300.00      150.00
  12/29/2020                                       Receipt and review
  Billed                                           CAIR Florida 5347-0001
                                                   APP Lit Case # 19-147
 Receipt and review of opinion Order

78389                  TIME                      J. Lubczanska                 0.20    175.00          35.00
  12/30/2020                                     Legal research
  Billed                                         CAIR Florida 5347-0001
                                                 APP Lit Case # 19-147
 Legal research regarding attorneys' fees and costs applications; Office
 conference and email to attorney D. Spielman regarding same

79163                  TIME                        D. Spielman                 0.20    300.00          60.00
  1/19/2021                                        Review/analyze
  Billed                                           CAIR Florida 5347-0001
                                                   APP Lit Case # 19-147
 Review draft of motion to transfer fee request from11th to District Court

79228                  TIME                        D. Spielman                 0.10    300.00          30.00
  1/20/2021                                        Receipt and review
  Billed                                           CAIR Florida 5347-0001
                                                   APP Lit Case # 19-147
 Receipt and review of filed motion to transfer fees

79766                  TIME                       D. Spielman                  0.20    300.00          60.00
  2/1/2021                                        Receipt and review
  WIP                                             CAIR Florida 5347-0001
                                                  APP Lit Case # 19-147
 Receipt and review of opposition brief to motion to transfer appellate fees
 to district court
 Case 9:19-cv-81179-RAR Document 56 Entered on FLSD Docket 04/12/2021 Page 12 of 14
3/8/2021                                     The Concept Law Group, P.A.
2:08 PM                                        Slip Listing per Reference                     Page       3


Slip ID                                             Timekeeper
  Dates and Time                                    Activity
  Status                                            Client
  Description                                       Reference                Units     Rate   Slip Value
79816                    TIME                       D. Spielman               0.20   300.00        60.00
  2/2/2021                                          Receipt and review
  WIP                                               CAIR Florida 5347-0001
                                                    APP Lit Case # 19-147
 Receipt and review draft reply brief to motion to transfer fee hearing to
 district court from co-counsel

80056                  TIME                      D. Spielman                 0.20    300.00          60.00
  2/10/2021                                      Receipt and review
  WIP                                            CAIR Florida 5347-0001
                                                 APP Lit Case # 19-147
 Receipt and review of Order transferring fee motion to district Court;
 Telephone call from co-counsel regarding fee expert


Total: APP Lit Case # 19-14741
                                                 Billable                    7.30               2715.00
                                                 Unbillable                  0.00                  0.00
                                                 Total                       7.30               2715.00


Grand Total
                                                 Billable                    7.30               2715.00
                                                 Unbillable                  0.00                  0.00
                                                 Total                       7.30               2715.00
  Case
 The   9:19-cv-81179-RAR
     Concept   Law Group, Document
                          P.A.     56 Entered on FLSD Docket 04/12/2021 Page 13 of 14
 An Intellectual Property Law Firm
 6400 North Andrews Avenue
 Suite 500
 Fort Lauderdale, FL 33309


 Invoice submitted to:
 CAIR Florida Inc.
 9000 NW 44th Street
 Suite 200
 Sunrise, FL 33351
 Attn: Hassan Shibly


           Invoice Date                       Invoice Number                        Last Bill Date
         February 1, 2021                          25047                              1/4/2021

In Reference To:                  Our Ref: 5347-0001 Litigation David L. Rosenthal v. CAIR et al.

             PROFESSIONAL FEES:

                                                                                          Rate       Hours     Amount

             APP Lit Case # 19-14741

  1/19/2021 DS      Review draft of motion to transfer fee request from 11th to         300/hr       0.20        60.00
                    District Court

  1/20/2021 DS      Receipt and review of filed motion to transfer fees                 300/hr       0.10        30.00




             Accounts receivable transactions

  2/1/2021 Credit per DJS for billing discrepancies                                                           ($550.00)

             Total payments and adjustments                                                                   ($550.00)



                    Balance due                                                                              $577.30


Balance is due upon receipt of this invoice. Thank you!




Please note: for credit card payments, a 1.95% surcharge to compensate for your credit card company's transaction
fees will be added by our processor at time of payment.
  Case
 The   9:19-cv-81179-RAR
     Concept   Law Group, Document
                          P.A.     56 Entered on FLSD Docket 04/12/2021 Page 14 of 14
 An Intellectual Property Law Firm
 6400 North Andrews Avenue
 Suite 500
 Fort Lauderdale, FL 33309


 Invoice submitted to:
 CAIR Florida Inc.
 9000 NW 44th Street
 Suite 200
 Sunrise, FL 33351
 Attn: Hassan Shibly


           Invoice Date                       Invoice Number                            Last Bill Date
         March 11, 2021                            25479                                  3/5/2021



             PROFESSIONAL FEES:

                                                                                              Rate        Hours     Amount

             APP Lit Case # 19-14741

  3/11/2021 DS      Draft motion and affidavit for attorneys fees; review time sheets       300/hr         2.00     600.00


             SUBTOTAL:                                                                               [   2.00       600.00]

             Lit Illominate Media, Inc. and

   3/9/2021 DS      Draft motion for fees portion for CAIR FL; review time records for      300/hr         1.90     570.00
                    district court matter and appellate matter; prepare time records
                    for fee expert;




                    Balance due                                                                                 $1,353.14


Balance is due upon receipt of this invoice. Thank you!




Please note: for credit card payments, a 1.95% surcharge to compensate for your credit card company's transaction
fees will be added by our processor at time of payment.
